364 So.2d 1186 (1978)
Re Jacob Esau WOODS
v.
STATE.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
77-775.
Supreme Court of Alabama.
December 1, 1978.
*1187 William J. Baxley, Atty. Gen. and Linda C. Breland, Asst. Atty. Gen., for the State of Alabama.
No brief for respondent.
EMBRY, Justice.
Although there is much language in the opinion of the Court of Criminal Appeals, 364 So.2d 1178, with which we cannot agree, we do agree the preponderance and weight of the evidence in this case was sufficient to overcome the statutory presumption of sanity attending defendant.
PETITION FOR WRIT OF CERTIORARI DENIED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and ALMON, JJ., concur.